Mackenzie, J.
(Concurring in part, dissenting in part). I agree with the majority that the circuit court’s decision should be reversed. Appeals from decisions of the Civil Service Commission are governed by the procedures for appeals from administrative agencies in the Administrative Procedures Act, MCL 24.201 et seq.; MSA 3.560(101) et seq. See GCR 1963, 706.3. The commission’s decision will be affirmed if it is authorized by law and supported by competent, material, and substantial evidence on the whole record. Const 1963, art 6, § 28. A court cannot decide whether a decision is supported by competent, material, and substantial evidence on the whole record if the whole record is not before it. A review of the opinions of the hearing officer, the circuit court, and the majority shows that the testimony of various witnesses, including the late John Dempsey, was crucial to their decisions. The record shows that the testimony was offered in the course of two days of evidentiary hearings. Transcripts of those hearings were not included in the record which was before the circuit court and is now before this Court.
The procedure for transmitting the record from *264the agency to circuit court is specified in MCL 24.304(2); MSA 3.560(204)(2):
"Within 60 days after service of the petition, or within such further time as the court allows, the agency shall transmit to the court the original or certified copy of the entire record of the proceedings, unless parties to the proceedings for judicial review stipulate that the record be shortened. A party unreasonably refusing to so stipulate may be taxed by the court for the additional costs. The court may permit subsequent corrections to the record.”
However, the agency’s obligation under the foregoing section is limited by MCL 24.286; MSA 3.560(186), which states:
"(1) An agency shall prepare an official record of a hearing which shall include:
"(a) Notices, pleadings, motions and intermediate rulings.
"(b) Questions and offers of proof, objections and rulings thereon.
"(c) Evidence presented.
"(d) Matters officially noticed, except matters so obvious that a statement of them would serve no useful purpose.
"(e) Proposed findings and exceptions.
"(f) Any decision, opinion, order or report by the officer presiding at the hearing and by the agency.
"(2) Oral proceedings at which evidence is presented shall be recorded, but need not be transcribed unless requested by a party who shall pay for the transcription of the portion requested except as otherwise provided by law.” (Emphasis added.)
"Party” is defined in MCL 24.205(3); MSA 3.560(105X3) as follows:
" 'Party’ means a person or agency named or admit*265ted, or properly seeking and entitled of right to be admitted, as a party in a contested case.”
The "parties” in the proceedings before the commission were O’Neill and the Department of Social Services; however, on review in circuit court, the defendant was the commission rather than the department. It therefore apears to me that it was O’Neill’s responsibility to insure that the relevant transcripts were placed before the circuit court by requesting transcription of the hearings.
It should be noted, however, that the commission has never pointed out the deficiency in the record, although on appeal the commission argues that the circuit court erred by finding that the commission’s decision was not supported by competent, material, and substantial evidence in the whole record. I believe that reversal is required here to protect the integrity of the judicial process; judicial review under the circumstances presented here is an exercise in absurdity. However, in view of the commission’s silence on this point, I would exercise our power to grant such relief as a case may require, GCR 1963, 820.1(7), and order a new hearing in circuit court for O’Neill on the condition that she take the necessary steps to supply the circuit court with the transcripts.